Case 2:20-cv-07169-JAK-KS Document 1-1 Filed 08/10/20 Page 1of3 Page ID #:58

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL COVER SHEET
|, (a) PLAINTIFFS ( Check box if you are representing yourself [_] ) DEFENDANTS = (Check box if you are representing yourself [7] )
KAREN SIMON TARGET CORPORATION

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff Los Angeles, CA
(EXCEPT IN U.S. PLAINTIFF CASES)

Hennepin, MN

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information,

Thomas H. Warden, Esq., LAW OFFICES OF THOMAS H. WARDEN

5850 Canoga Avenue, Suite 204, Woodland Hills, California 91367; Tel (818)
710-8131, Facsimile (818) 710-8130

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

DAVID G. HALM, ESQ., QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
500 North Brand Blvd., Suite 1650, Glendale, California 91203, (213)
486-0048x2320, Facsimile (213) 486-0049

 

 

il, BASIS OF JURISDICTION (Place an X in one box only,) It. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. PTF DEF oe PTF DEF

1. U.S, Government [] 3. Federal Question (U.S. Citizen of This State 11 Incorporated or Principal Place cla ty4
Plaintiff Government Not a Party) of Business in this State

Citizen of Another State [7] 2 ["] 2 Incorporated and Principal Place LJ 5 5

lind h of Business in Another State

2. U.S. Government 4. Diversity (Indicate Citizenship |Citizen or Subject of a Foreign Nation 6 6
Defendant of Parties in Item IIf) Foreign Country U3 03 9 O 0

 

 

IV. ORIGIN (Place an X in one box only.)

O 1, Original X 2. Removed from Cy 3. Remanded from
Proceeding State Court Appellate Court

6, Multidistrict
Litigation -
Transfer

8. Multidistrict
Litigation -
Direct File

5. Transferred from Another
District (Specify)

4. Reinstated or
Reopened

CL) C] L] LJ

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: []Yes No MONEY DEMANDED IN COMPLAINT: $

VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
NEGLIGENCE, PREMISES LIABILITY - 28 U.S.C. 1332 - REMOVAL. Per PLAINTIFF'S STATEMENT OF DAMAGES, the claimed damages are $3,045,000.00.

 

Vil. NATURE OF SUIT (Place an X in one box only).

 

 

 

      
  

   

 

 

  
  

 

 

OTHER STATUTES CONTRACT REAL PROPERTY CONT, IMMIGRATION | PRISONERPETITIONS | PROPERTY RIGHTS
[-] 375 False Claims Act |[_] 110 Insurance [_] 240 Torts to Land oO heaton Habeas Corpus: [] 820 Copyrights
q 376 Qui Tam [] 120 Marine C] Liability: Product 465 Oth LJ a8 alien Detainee t [-] 830 Patent
er otions to Vacate
(31 USC 3729{a)) [_] 130 Miller Act [[] 290 All Other Reai O Immigration Actions CO] Sentence [] 840 Trademark
g 400 State O 140 Negotiable Property - TORTS [-] 530 General SOCIAL SECURITY
Reapportionment Instrument _ TORTS PERSONAL PROPERTY |[_] 535 Death Penalty [_] 861 HIA (1395ff)
[7] 410 Antitrust 150 Recovery of Apaicare INJURY | [[] 370 Other Fraud Other: [([] 862 Black Lung (923)
; Overpayment 310 Airplane
Ed 430 Banks and hee C] Enforcement of 315 Airplane Cl 371 Truth in Lending Cc] 540 Mandamus/Other q 863 DIWC/DIWW (405 (q))
4 450 rce/ICC chili +t) Di
oO 450 Comme @ Judgment CF product Liability q 380 Other Personal |[_] 550 Civil Rights [] 864 SSID Title XVI
: 151 Medicare Act 320 Assault, Libel & Property Damage 555 Prison Condition
460 Deportat Cc C]
UW el R f Slander 385 Property Damage 560 Civil Detainee [] 865 RSI (405 (g))
470 Racketeer Influ- 152 Recovery o ' arty & iV
C enced & Corrupt Org, (1) Defaulted Strident oO viability Employers’ |] product Liability [-] Conditions of FEDERAL TAX SUITS.
[1] 480 Consumer Credit Loan (Excl. Vet.) 340 Mati BANKRUPTCY Confinement 870 Taxes (US. Plaintiff or
C] arine 422 Appeal 28 FORFEITURE/PENALTY |[_] Defendant)
[-] 490 Cable/Sat TV 153 Recovery of 345 Marine Product {{_] pp "
([] Overpaymentof [7] [japitit USC 158 625 Drug Related 871 IRS-Third Party 26 USC
oO 850 Securities/Com- Vet. Benefits rapuny 423 Withdrawal 2g |L-! Seizure of Property 21 LI 7609
modities/Exchange . IE] 350MotorVehice |Z] usc is7 USC 881
160 Stockholders . | h
890 Other Statutory C1 suits O 355 Motor Vehicle © CIVIL RIGHTS [-] 690 Other
CJ Actions Product Liability [7] 440 Other Civil Right iABOR
j 190 Other er CivilRights| = ABM
[] 891 Agricultural Acts |] con 360 Other Personal 710 Fal
Inj : air Labor Standards
893 Environmental yy : L] 441 Voting O Act
C] Matters 195 Contract oO 362 Personal Injury- Empl
895 Freed finf CI product Liability Med Malpratice [-] 442 ho, pment oO re rabor/Mgmt.
reedom of Info. . ; 443 Housing. elations
196 Franchise 365 Personal Injury- .
O Act C] CI Product Liability CJ Accommodations [7] 740 Railway Labor Act
["] 896 Arbitration REAL PROPERTY ith 445 American with . .
367 Health Care/ an eas 751 Famil d Medical
i Disabilities- amily and Medica
. [] 210Land [7] Pharmaceutical O CT teave Act
899 Admin. Procedures ; ; Employment eave AC
, Condemnation Personal Injury
[] Act/Review of Appeal of (1) 220 Foreclosure Product Liability 446 American with oO 790 Other Labor
Agency Decision m4 368 Asbestos L] Disabilities-Other Litigation
950 Constitutionality of 230 Rent Lease & P HInj : 791 Employee Ret. Inc.
C] State Statutes CO Ejectment Product Lisbilty [] 448 Education C Security Act

 

 

 

 

 

 

FOR OFFICE USE ONLY:

Case Number:

 

CV-71 (07/16)

CIVIL COVER SHEET

Page 1 of 3

 
Case 2:20-cv-07169-JAK-KS Document 1-1 Filed 08/10/20 Page 2 of3 Page ID #:59

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

VII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?
[-] No

Yes
If"no," skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

 

     

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[-] Yes No

if "no," skip to Question C. If “yes,” answer
Question B.1, at right.

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes [X] No

if "no, " skip to Question D. If "yes," answer
Question C.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—>

check one of the boxes to the right

[X] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[.] Orange Southern
[-] Riverside or San Bernardino Eastern

 

YES. Your case will initially be assigned to the Southern Division.
C] Enter "Southern" in response to Question E, below, and continue
from there.

 

[-] NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—

eee eee esl

district reside in Orange Co,?

—

check one of the boxes to the right

C.1. Do 50% or more of the plaintiffs who reside in the

YES. Your case will initially be assigned to the Eastern Division.
CL] Enter “Eastern” in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
C] Enter "Western in response to Question E, below, and continue
from there.

 

YES. Your case will initially be assigned to the Southern Division.
{] Enter "Southern" in response to Question E, below, and continue
from there.

 

[] NO. Continue to Question C.2.

 

C.2, Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—>

check one of the boxes to the right

 

QUESTION D: Location of plaintiffs and defendants?

    
 

| RiversideorSan _| Los Angeles, Ventura,
Orange County Bernardino County | Santa Barbara, or San

YES. Your case will initially be assigned to the Eastern Division.
[-] Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Cj Enter "Western" in response to Question E, below, and continue
from there.

 

   
 

    
 
    

    
 
  

 

 
 

Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

 
     

     

C

 

apply.)

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside, (Check up to two boxes, or leave blank if none of these choices

 

 

[ ] Yes

D.1, Is there at least one answer in Column A?

 
  
 

L

 

   
   

  
 

 

XX} No

D.2, Is there at least one answer in Column B?

[_] Yes

XX] No

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

—

If "no," go to question D2 to the right.

 

QUESTION E: Initial Division?

If "no," your case will be assigned to the WESTERN DIVISION.

If "yes," your case will initially be assigned to the
EASTERN DIVISION.

Enter "Eastern" in response to Question E, below,

Enter "Western” in response to Question E, below.

INITIAL DIVISION IN CAED

 

Enter the initial division determined by Question A, B,C, or D above: mmm
QUESTION F: Northern Counties?

 

 

WESTERN

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

 

[] Yes No

 

 

CV-71 (07/16)

CIVIL COVER SHEET

Page 2 of 3

 
Case 2:20-cv-07169-JAK-KS Document 1-1 Filed 08/10/20 Page 3 o0f3 Page ID #:60

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [-] YES

if yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO ["] Yes

 

Civil cases are related when they (check ail that apply):

C] A. Arise from the same or a closely related transaction, happening, or event;

[] 8. Call for determination of the same or substantially related or similar questions of law and fact; or

[| C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[ ] A. Arise from the same or a closely related transaction, happening, or event;

[_] 8. Call for determination of the same or substantially related or similar questions of law and fact; or

C, Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT):

/s/ DAVID G. HALM, ESQ. DATE: August 10, 2020

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code

861

862

863

863

864

865

HIA

BL

DIWC

DIWW

SSID

RSI

Abbreviation

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung” benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C,
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (07/16)

CIVIL COVER SHEET Page 3 of 3

 
